UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

               - against -                           MEMORANDUM AND ORDER

LENA LASHER                                          12 Cr. 868 (NRB)
  a/k/a Lena Congtang,                               17 Civ. 5925 (NRB)

                    Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

        Before the Court is Lena Lasher’s motion dated August 26,

2019,    and    received     by    the    Court      on    August       27,   2019,     for    an

evidentiary      hearing     to    vacate     the    forfeiture          component      of    her

judgment of conviction entered on September 9, 2015, see ECF No.

273, and affirmed by the Second Circuit on September 2, 2016. See

ECF No. 318.          Lasher argues that the forfeiture order should be

vacated in light of the Second Circuit’s decision in United States

v. Fiumano, 721 F.App’x 45 (2d Cir. 2018).                          Lasher’s reliance on

Fiumano is misplaced as it is a summary order without precedential

value    and    was    issued     in   the    context          of   a   direct      appeal    and

predicated on a concession by the Government.                           Finally, nowhere in

the order does the Second Circuit suggest that it is extending

Honeycutt to a collateral challenge to a criminal judgment.

        If we were to treat this motion as Lasher’s attempt to argue

that     her    forfeiture        order    should         be    modified      in     light     of

Honeycutt,      this   motion      would     still    be       denied.        The    Court    has
already     considered     and     rejected    this       challenge,    though     the

challenge       was   previously    packaged    as    a    claim   of   ineffective

assistance by counsel.        See Mem. and Order, Aug. 20, 2018, 17 Civ.

5925, ECF No. 9.        Lasher has appealed the Court’s Order of August

20, 2018, and the case is still pending before the Second Circuit.

See Notice of Appeal, 17 Civ. 5925, ECF No. 10.                    In light of the

pending appeal, we lack jurisdiction to consider Lasher’s motion.

See Motorola Credit Corp. v. Uzan, 388 F.3d 39, 53 (2d Cir. 2004)

(“The filing of a notice of appeal is an event of jurisdictional

significance – it confers jurisdiction on the court of appeals and

divests the district court of its control over those aspects of

the case involved in the appeal.”).

     Alternatively, assuming jurisdiction, even were we to treat

Lasher’s pending motion as a motion under Federal Rule of Civil

Procedure    60(b), relief would be denied as                 Lasher’s motion       is

untimely.       In accordance with the Federal Rule of Civil Procedure

60(c), such a motion must be made “no more than a year after the

entry of” the order.        This one-year limitations period is strictly

enforced in this Circuit.          Warren v. Garvin, 219 F.3d 111, 114 (2d

Cir. 2000) (holding that the limitations period with respect to a

motion    for    reconsideration     under    Rule    60(b)(1)     through   (3)    is

“absolute.”).         Lasher filed this motion on August 26, 2019, which




                                         2
is more than a year after the Court entered the Order of August

20,   2018.    Therefore, Lasher's motion is untimely.1

       For the foregoing reasons,        Lasher's motion is denied in its

entirety      and   the   Clerk   of   Court    is   respectfully   directed   to

terminate the motion pending at ECF Entry No. 475.


              SO ORDERED.


Dated:        New York, New York
              October £,/, 20).9



                                               UNITED STATES DISTRICT JUDGE




      Nor could this motion be treated as a habeas petition under 28 U.S.C.
§2255 because a habeas petition "may not be used to bring collateral challenges
addressed solely to noncustodial punishments" such as forfeiture, which is the
only component of her judgment Lasher challenges in this motion.  United States
v. Rutigliano, 887 F.3d 98, 105 (2d Cir. 2018).


                                         3
A copy of the foregoing Order has been sent via FedEx on this date
to the following:

Lena Lasher
16 Patton Street
High Bridge, NJ 08829




                                4
